Citation Nr: 0302689	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from December 1941 to October 1942 
and from February 1945 to November 1945.  He was a prisoner 
of war (POW) from May 10, 1942, to October 2, 1942.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

It is significant to note that the appellant's initial claim 
for service connection for the cause of the veteran's death 
was received by the RO on September 1, 1998, and was denied 
in an April 1999 rating decision as not well grounded.  She 
submitted a notice of disagreement from that determination, 
but did not timely perfect her appeal.  In a July 2000 rating 
decision the RO found new and material had been submitted to 
reopen the claim and denied the issue on the merits.  

Subsequently, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Among other things, this law eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be re-adjudicated as if the 
denial had not been made.  Based upon the circumstances in 
this case, the Board finds the April 1999 rating decision 
became final during this period and should be re-adjudicated 
under these provisions.

In correspondence dated in July 2001 the RO notified the 
appellant of the VCAA and that her claim would reviewed under 
the provisions of that law because it had been denied as not 
well grounded.  In a December 2001 statement of the case the 
RO found new and material had been submitted to reopen the 
claim and re-adjudicated the issue on the merits.  Although 
the RO addressed the issue as requiring new and material 
evidence to reopen rather than under the VCAA review, the 
Board finds the veteran was not prejudiced by this action 
because the claim was, in fact, adjudicated de novo on the 
merits in December 2001.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also notes that in April 2002 the RO notified the 
appellant that her September 2001 appointment of an 
individual as her representative could not be accepted 
because that individual was not recognized as an accredited 
agent by VA.  She was provided additional information 
concerning the appointment of a representative and notified 
that it would be assumed that she wished to proceed without 
representation unless a response was received within 60 days.  
As no subsequent response is of record, the Board finds the 
case has been adequately developed for appellate review.


FINDINGS OF FACT

1.  The veteran died in April 1993 at the age of 69.

2.  Chronic obstructive pulmonary disease (COPD) was 
certified as the cause of death on the veteran's death 
certificate.

3.  The veteran's COPD was not incurred in or aggravated by 
active service and a service-connected disability did not 
substantially or materially contribute to the cause of his 
death.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  As noted above, on November 9, 2000, the VCAA became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA provisions by correspondence dated in July 2001 
and the RO adjudicated the claim in accordance with these 
provisions in the December 2001 supplemental statement of the 
case.  These documents adequately notified the appellant of 
the evidence necessary to substantiate the matter on appeal 
and of the action to be taken by VA.  The RO has adjudicated 
the claim on the merits; therefore, well-groundedness is not 
an issue.  As the appellant has been kept apprised of what 
she must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Factual Background

Service records dated in November 1945 show the veteran 
reported he incurred no wounds or illnesses during the period 
from December 8, 1941, to his return to military control.  In 
his June 1953 application for VA benefits he requested 
service connection for malaria, dysentery, and skin 
disorders.  In an August 1953 report Dr. E.S.S. noted the 
veteran had been seen in October 1943, when he demonstrated 
symptoms compatible with malaria and exfoliative dermatitis.  
In October 1954, the Board denied service connection for 
malaria, dysentery, and skin disease.  In an April 1972 
private medical report, Dr. B.T.J. provided diagnoses of 
minimal pulmonary tuberculosis, old left base pleuritis, and 
chronic malaria.  It was noted that the diagnoses of minimal 
pulmonary tuberculosis and old left base pleuritis were based 
upon an April 1972 x-ray examination.  A VA former POW 
examination in January 1985 produced diagnoses which included 
pulmonary scarring at the right upper lobe and pulmonary 
emphysema.  In decisions in October 1985 and June 1988, the 
Board denied service connection for pulmonary tuberculosis, 
malaria, skin disease, left foot fracture, forehead 
laceration, deafness, hyperopic compound astigmatism, 
dysentery, and avitaminosis or malnutrition with anemia.  

In May 1993 the appellant notified the RO of the veteran's 
death and requested information concerning burial benefits.  
In June 1993 the RO received a death certificate showing the 
veteran died in April 1993 at the age of 69.  COPD was 
certified as the cause of death.  The veteran's death was 
certified by Dr. L. M., a private physician.  

On September 1, 1998, the RO received the appellant's 
application for VA service-connected death benefits.  In 
support of her claim she submitted documents including an 
apparently amended death certificate indicating the veteran's 
immediate cause of death had been cardiac failure with an 
underlying cause of death as COPD.  

Private medical records dated in November and December 1988 
included diagnoses of COPD and emphysema.  Records dated in 
August 1990 included diagnoses of chronic bronchitis, 
pulmonary emphysema, and atherosclerotic aorta.  Hospital 
records dated in April 1993 included final diagnoses of COPD 
and emphysema.  X-ray examination in April 1993 revealed 
bilateral pulmonary emphysema.  

In a February 1999 private medical report, Dr. L.M. noted he 
had certified the veteran's cause of death as COPD based upon 
clinical hospital findings and physical examination.  It was 
also noted that he practiced family medicine at an outpatient 
clinic.  

In a July 1999 affidavit, P.J.A. stated he had known the 
veteran since April 1942, including during his incarceration 
as a POW.  He stated he had observed the veteran with 
respiratory diseases or tuberculosis which were characterized 
by symptoms including chronic difficulty breathing.  In a 
June 2001 affidavit P.J.A. stated the veteran had suffered 
from various ailments during his incarceration due to the 
sub-human conditions in the prison camp.  It was noted that 
the detainees had smoked handmade cigarettes made from 
available dry leaves, such as papaya, banana, and guava, 
because of the sight and smell of mass burials.  

In September 2001 the RO received a report from Dr. L.M. that 
included a summary of the findings of the available medical 
reports and the information provided by P.J.A.  It was noted 
that the veteran's immediate family members had reported he 
had served on the mass burial detail during his entire prison 
confinement and that he showed recurrent pulmonary ailments 
in mild form from the time of his release from prison in 1943 
until he was positively diagnosed with COPD in 1988.  Dr. 
L.M. opined that the continuous inhalation of toxic air 
coming from decaying bodies caused the infection in the 
veteran's pulmonary tract that slowly deteriorated to the 
COPD which caused his death.  The physician noted, in 
essence, that considering the medical evidence of record and 
the likeliness that the veteran would not have sought or 
obtained treatment for mild pulmonary ailments it was a 
medical certainty that his COPD was acquired in the prison 
camp.  It was further noted that the fact that the veteran 
smoked cigarettes after his release from the prison camp did 
not help in preventing the deterioration of the early mild 
symptoms of COPD, but that smoking cigarettes was a habit the 
veteran acquired in the prison camp to protect his senses 
from the "obfuscating" and toxic smell of decaying human 
bodies.

In a September 2001 VA medical opinion a staff pulmonologist 
stated the claim by Dr. L.M. that the veteran's COPD was due 
to his POW experience was without basis.  It was noted that 
the most common cause of COPD was cigarette smoking, but that 
prolonged exposure to industrial pollutants like vehicle 
emissions and indoor pollutants like wood smoke could 
probably cause COPD, as could an Alpha 1 anti-trypsin 
deficiency which was a genetic disorder.

In her February 2002 substantive appeal the appellant 
reiterated her claim and asserted, in essence, that the 
denial of her claim had been erroneous in assessing the 
probative value of the evidence of record.  It was further 
noted that Dr. L.M., in fact, had specialized training in 
respiratory ailments as these were common diseases in the 
Philippines.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 
In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection may be granted for certain diseases 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service even though there is 
no record of such disease during service if the veteran is a 
former POW and, as such, was interned for not less than 30 
days.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the September 2001 VA physician's opinion is 
persuasive that the veteran's COPD was not incurred in or 
aggravated by active service.  The VA physician stated, in 
essence, that there was no medical basis to support the 
theory that his COPD was incurred during active service 
including as a result of his POW experiences.  The Board 
finds the opinion of Dr. L.M. as to an inservice incurrence 
warrants a lesser degree of probative value because it 
appears to have been provided based upon speculation as to 
what would have been discovered had the veteran sought 
earlier treatment and upon report of the veteran's immediate 
family members of post-service symptoms provided many years 
after his active service.  The Board also notes Dr. L.M. 
provided no medical rationale as to how any specific toxin to 
which the veteran may have been exposed during his 
incarceration led to COPD, and has cited no supporting 
medical texts or treatises.  In addition, there is no medical 
evidence of any respiratory disorder prior to the April 1972 
private report, over 25 years after the veteran's separation 
from active service, demonstrating x-ray examination findings 
of old left base pleuritis.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Here, the Board finds the reasoning employed by Dr. L.M. 
warrants a lesser degree of probative weight and that the 
September 2001 VA opinion is persuasive.  The Board notes 
that COPD is not a disease for which service connection may 
be presumed.  As the persuasive evidence demonstrates the 
veteran's COPD was not incurred in or aggravated by active 
service and was not due to or materially affected by a 
disability for which service connection may be presumed based 
upon his POW experiences, service connection for the cause of 
his death based on the theory that the primary cause of 
death, COPD, was service connected is not warranted.

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 
865-66 (1998) (codified at 38 U.S.C.A. § 1103), became law.  
This law, in pertinent part, prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  It 
applies only to claims filed after June 9, 1998.  In this 
case, no claim for service connection for any disability that 
may be construed as having been as a result tobacco use was 
filed prior to June 9, 1998.  The RO first received the 
appellant's claim for service connection for the cause of the 
veteran's death on September 1, 1998.  To the extent the 
evidence of record indicates the veteran's death due to COPD 
was incurred as a result of smoking or tobacco use during 
service, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

To the extent that the appellant's submission of an amended 
death certificate may be seeking to invoke the presumptive 
provisions applicable to former POWs who experienced 
localized edema during captivity and developed beri-beri 
heart disease (ischemic heart disease), there is neither 
competent evidence that ischemic heart disease caused, or 
contributed to cause, death, nor is there any probative 
evidence that the veteran suffered from localized edema while 
in captivity.  38 C.F.R. § 3.309(c).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

